DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1, 10-12, 16-17, 40, 43 and 45 in the reply filed on 7/22/2022 is acknowledged.
Claims 48, 49, 53, 57-59, 64,65, 99, 108 and 109 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/2022.
	The examiner notes that claim 1 requires the second element to be insertable into the first element. The examiner notes that this limitation limits the claimed species to the embodiment shown in figures 18 and 19. The embodiments of figures 18 and 19 is the only embodiment where the second element is insertable into the first element. Thus, the embodiment of figures 18 and 19 is elected by original presentation.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first element being at least partially embedded into the at least one of the container base and the container sidewall of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 12, 16 and 17 are  objected to because of the following informalities:  Claims 12, 16 and 17depend form canceled claim 11.
  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, 16, 17, 40, 43 and 45  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the container base" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
The remainder of the claims are rejected due to dependency.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 16, 17, 40, 43 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruda (WO 2003/0455575).
Regarding claim 1, Ruda shows a fluid delivery assembly (fig 3) for a spray gun, the assembly comprising a container (38) for holding paint, the container being self-supporting and configured to collapse as fluid is dispensed via the spray gun (38 is a liner so it is flexible and will collapse to a certain extent when fluid is sucked out of it when there is no vent), wherein the container  comprises at least one vent (51), wherein the container  comprises a valve assembly that is configured to open and close the vent, wherein the valve assembly includes at least one first element (the collar of the vent that extend into the container), wherein the first element has a first side (top of the collar) that is bonded to at least one of the container base (fig 3), wherein the first element forms a seal around the vent (fig 3), wherein the valve assembly comprises a second element (52) that is insertable into the first element (fig 3).  
As to the recited process of the first side of the first element being bonded to the container base,  such is a product by process recitation.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or an obvious variant from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  

Regarding claim 12, the first element is at least partially embedded into the at least one of the container base (fig 3).
Regarding claim 16,  wherein the first element  comprises at least one flange (fig 3, the flange is the annular flange oat the bottom of the collar).  
Regarding claim 17,  wherein the first element comprises an attachment portion (inner surface) to which a second element (52) of the valve assembly is movably attached (fig 3).  
Regarding claim 40,  wherein the assembly further comprises an outer cup (37), wherein the container is received within the outer cup (fig 3), and wherein the outer cup is more rigid than the container (it is thinker so therefore more rigid. Additionally it supports the inner container so it has to be more rigid).  
Regarding claim 43,  wherein the assembly  further comprises a removable lid (42), wherein the removable lid (50) comprises an outlet (51) that is configured to be connected to an inlet of the spray gun (fig 3).  
Regarding claim 45,  wherein the assembly (1) further comprises a screw-on collar (39).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, 16, 17, 40, 43 and 45  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruda (WO 2003/0455575).in view of Meuler et al. (20170252761)
Regarding the rejection of claims 1, 12, 16, 17, 40, 43 and 45 above, if one does not agree that the container (38) of Ruda is self-supporting and configured to collapse, then the examiner is including this follow up 103 rejection below.
Ruda fails to disclose that his container is self-supporting and configured to collapse.
Meuler et al. teaches a container and  a liner that are self-supporting and configured to collapse [0023].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make the container 38 of Ruda self-supporting and configured to collapse just as taught by Meuler et al. in order for it to take up less room when empty.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             10/19/2022